DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 12, line 3, “automated and automatic calibration” seems redundant.
Paragraphs 21 and 45, it seems “The electronic circuit may be adapted for measuring a voltage, a current and calculating an impedance comprises four-wire sensing” should instead read “The electronic circuit [[may be]] adapted for measuring a voltage, a current and calculating an impedance comprises four-wire sensing”, similar to claim 35.
Paragraph 43, “he further sensing element” should instead read “The further sensing element”.
Paragraph 47, “representative for a level” should instead read “representative of [[for]] a level”.
Paragraph 51, “triglycerie” should instead read “triglyceride”.
Paragraph 75, line 2, “an sensor device” should instead read “a[[n]] sensor device”.
Paragraph 79, line 10, it seems “allow to confirm a normal wound healing process” should instead read “allow [[to]] confirmation of a normal wound healing process”.
Paragraph 79, line 14, it seems “advantageous regularly detect and account for” should instead read “advantageously regularly detected and accounted for”.
Paragraph 86, line 1, “triglycerie” should instead read “triglyceride”.
Paragraph 101, line 7, “triglycerie” should instead read “triglyceride”.
Appropriate correction is required.

Claim Objections
Claims objected to because of the following informalities: 
Claim 24 recites “the sensing element”, claims 28 and 30 recite “the at least one sensing element”, and claim 38 recites “the first sensing element”. Claim 38 is consistent with the initial recitation of a first sensing element in claim 22. Examiner suggests amending claims 24, 28, and 30 consistent with claim 22.
Claims 27 should instead read “the sensor device further comprising electronic circuitry…”
Claim 41, “tryglycerie” should instead read “triglyceride”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 40 recites “a means for processing and receiving data”. The limitation is being interpreted as one or more microprocessors or equivalents thereof as disclosed in paragraph 85 of the specification (“the means for processing and receiving data may comprise a part which is comprised in the integrated sensor device…each part may comprise a microprocessor”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29, and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites that the angiogenesis stimulating element “may be” within 100 microns from the sensing element. “May be” suggests that the limitation is not a requirement, so the claim scope is unclear. To expedite prosecution, the limitation will be interpreted as a required limitation. The claim should be amended to recite “the angiogenesis stimulating element is [[may be]] within 100 µm from the sensing element” such that the limitation is positively claimed.
Claim 29 recites “the period of substantial fibrotic tissue formation”. This limitation lacks antecedent basis in the claims. The claim should instead recite “a [[the]] period of substantial fibrotic tissue formation” and will be examined according to this interpretation.
Claims 34-41 recite “the sensor system” within the preamble. “The sensor system” lacks antecedent basis in the claims, and it is unclear if the claims are referring to the “implantable integrated sensor device” within the preamble of claims 22-33 or if a different device being claimed. Applicant should amend the preambles of claims 34-41 to refer to the implantable integrated sensor device, as recited in claims 22-33, or Applicant should amend the claims to provide antecedent basis for the recited “sensor system”. To expedite prosecution, claims 34-41 will be interpreted as referring to the implantable integrated sensor device recited in claims 22 and 33.
Claim 38 recites “an optical waveguide element coated with biomarkers”. It is unclear if the biomarkers are a separate element from the analyte recited in claim 1, or if biomarkers and analyte are meant to refer to the same thing, as discussed in Applicant’s specification (“the analyte may be a biomarker,” paragraph 86). To expedite prosecution, a biomarker will be interpreted as the same as the recited analyte. Applicant should amend the claim by using the same terms to refer to the same components throughout the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 30, 33, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/039543, cited by Applicant in the IDS filed 05/15/2020 and hereinafter Jain. 
Regarding claims 22-23, Jain teaches an implantable integrated sensor device (Abstract, Figs. 1-3), the sensor device comprising at least a first sensing element configured for sensing concentration levels of an analyte (“sub-chip #3 (6) comprises a number of electrochemical sensors,” paragraph 47; see 6 in Figs. 1-3), and an angiogenesis stimulating element for use in in vivo stimulation of angiogenesis by inducing or stimulating formation of vascular tissue in the surrounding tissue (tissue response modifiers in a biocompatible coating 68 can promote angiogenesis, paragraphs 104, 108).  
Regarding claim 30, Jain teaches the angiogenesis stimulating element comprises a conformal porous coating surrounding the at least one sensing element (biocompatible coating 68 surrounds the sensor platform 2, Fig. 2; “in some embodiments, the biocompatible membrane comprises pores,” paragraph 30).  
Regarding claim 33, Jain teaches the sensor device furthermore comprising a further sensing element for sensing an environmental variable (“account for other measurements such as blood pressure, body temperature, as well as factors such as pH and oxygen level, which assist to check biointernal unit calibration,” paragraphs 55, 57).
Regarding claim 39, Jain teaches the integrated sensor device comprises at least one encapsulation structure (“the internal device is encapsulated in a biocompatible coating,” Abstract).
Regarding claim 40, Jain teaches the integrated sensor device comprises at least a part of a means for processing and receiving data (potentiostat 54 and signal processor & ADC block are provided on subchip #2, paragraphs 41, 47; signal processing components fall under the interpretation under 112(f) above) that is hermetically shielded from the environment (“hermetic seals are employed between the bottom surface of sub-chip#1 (4) and the top surface of sub-chip #2 (5),” paragraph 71).  
Regarding claim 41, Jain teaches the analyte is can be glucose or lactate (paragraphs 112-113).

Claims 22-27, 30-33, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/085908, hereinafter Herman.
 Regarding claims 22-23, Herman teaches an implantable integrated sensor device (the device comprises sensors for analyte monitoring, pg. 7, lines 6, 10-11; Figs. 3-6), the sensor device comprising at least a first sensing element configured for sensing concentration levels of an analyte (pg. 7, lines 6, 10-11; pg. 25, lines 24-31), and an angiogenesis stimulating element for use in in vivo stimulation of angiogenesis by inducing or stimulating formation of vascular tissue in the surrounding tissue (“one or more angiogenic agents coated on or released from the device,” pg. 1, lines, 32-33; “the drug is an angiogenic agent, such as VEGF,” pg. 23, line 32; drug delivery can be facilitated by electrotransport, pg. 15, lines 15-24; pg. 28, lines 15-22; the angiogenic coating comprises a passive means and  electromotive delivery of an angiogenic agent comprises an active means).  
Regarding claim 24, Herman teaches the angiogenesis stimulating element may be within 100 µm from the sensing element (“the distance between the sensor surface and the reservoir opening means is minimizes, preferably only a few microns,” pg. 10, lines 9-13; one of ordinary skill in the art would understand that “a few microns” generally indicates an amount less than 100).
Regarding claim 25, Herman teaches the angiogenesis stimulating element comprises a plurality of electrodes adapted for generating an electric field (electrodes 56 and 58, Fig. 3; “polarized electrodes drive the charged drug out, with the direction of the drug molecules being generally toward the oppositely charge electrode 58 location some distance away,” pg. 28 lines 20-22).  
Regarding claim 26, Herman teaches the electrodes are positioned so that the electric field extends into a tissue when implanted (“a pair of oppositely charged electrodes are located on the same device…but are positioned sufficiently far apart from one another so that the path of least electrical resistance is through the tissue barrier,” pg. 15, lines 20-24).
Regarding claim 27, Herman teaches the sensor device comprising electronic circuitry for driving the angiogenesis stimulating element (“the operation of an implantable drug delivery system (or other controlled release/controlled reservoir exposure system) can be controlled by an on-board microprocessor,” pg. 26, lines 17-19; claim 22).  
Regarding claim 30, Herman teaches the angiogenesis stimulating element comprises a conformal porous coating surrounding the at least one sensing element (“a coating that comprises one or more angiogenic materials or factors to promote vascularization around the implanted device…these layers can be made for example of expanded polytetrafluoroethylene,” pg. 16, lines 17-30; protective mesh coated with angiogenic agents can cover the reservoirs of the device, pg. 29, lines 5-15).  
Regarding claim 31, Herman teaches the conformal porous coating is a mesh (protective mesh 88 covers the reservoirs and can be coated with angiogenic agents, pg. 29 lines 13-15; Fig. 6).
Regarding claim 32, Herman teaches the angiogenesis stimulating element provides an anchoring function (“the pores in the mesh could be tailored to induce tissue ingrowth as well,” pg. 29, lines 21-22).
Regarding claim 33, Herman teaches the sensor device furthermore comprising a further sensing element for sensing an environmental variable (“a sensing component or device may be provided in one or preferably several, of the reservoirs of the device,” pg. 25, lines 24-25; biosensors can measure temperature, pH, or loads on tissue structures in various implant environments, pg. 26, lines 7-12).
Regarding claim 39, Herman teaches the integrated sensor device comprises at least one encapsulation structure (housing 82 encapsulates the sensor components, Fig. 6; pg. 29, lines 15-17).
Regarding claim 40, Herman teaches the integrated sensor device comprises at least a part of a means for processing and receiving data (microprocessor, pg. 22, lines 3-10) that is hermetically shielded from the environment (housing 82 encapsulates the electronics, Fig. 6; pg. 29, lines 15-17).  
Regarding claim 41, Herman teaches the analyte is can be glucose, urea, or hormones (pg. 25, lines 27-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claims 22 and 30 above, in view of WO 2005/120631, hereinafter Edman.
Jain teaches an implantable sensor device with a passive angiogenesis stimulating component. Edman teaches an analogous implantable medical device that comprises electrodes that generate an electrical field (“medical devices employing such electric currents may be part of … a biofluid sampling system/device intended for use within a mammalian body,” pg. 1, lines 8-10; Fig. 7; “an apparatus for the delivery of electric fields to reduce the body’s rejection response,” pg. 2, lines 29-30). Edman teaches the generating electric fields minimizes a foreign body response in an improved way over passive membranes or coatings (“the use of bilayer membranes to encourage neovascularization… passive means to control the rejection response by themselves have not always proved effective,” pg. 1, lines 31-33).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable sensor device of Jain to include angiogenesis stimulating electrodes, as taught by Edman. One would be motivated to do so because Edman teaches including electrodes to generate an electrode field helps to reduce biofouling and rejection of the implanted device over a passive angiogenic coating alone (pg. 5, lines 3-6; “electric fields are employed to mobilize charged molecules/cell types…which are associated with the rejection response of the body,” pg. 5, lines 32-34), and Jain could be improved in the same way. Furthermore, this modification can be carried out with predictable results because Edman teaches that the device is compatible for use in combination with analyte sensing and other surface modifications (pg. 5, lines 3-6; “in adapting this device for sampling, the function of the pump plus reservoir is replaced by the appropriate sensors and signal amplifiers, however, the use of integrated circuitry plus power remains,” pg. 18, lines 16-18).
Regarding claim 25, Edman teaches the angiogenesis stimulating element comprises a plurality of electrodes adapted for generating an electric field (electrodes 250 and 255, Fig. 7).  
Regarding claim 26, Edman teaches the electrodes are positioned so that the electric field extends into a tissue when implanted (“an apparatus for the delivery of electric fields to reduce the body’s rejection response…comprising one or electrodes subdermally located, pg. 2, lines 29-31).
Regarding claim 27, Edman teaches the sensor device comprising electronic circuitry for driving the angiogenesis stimulating element (“control circuitry and a power supply coupled to at least one of the first electrodes and at least one of the second electrodes to produce an electrical current through tissue,” pg. 2, lines 33-34; Fig. 3; battery 260 and circuitry components 263, 265, 270 provide power and control to drive the electrodes, pg. 18, lines 12-16).  
Regarding claims 31 and 32, Jain teaches a conformal porous coating (biocompatible coating 68; paragraph 30), but does not explicitly teach that the porous coating is made from an electrospun material, a fabric or a surgical mesh. Edman teaches that providing a semipermeable structure, such as a mesh, over the electric field generating electrodes can protect the tissue and provide support for tissue ingrowth and neovascularization (pg. 8, lines 26-34; “the semipermeable structure may provide addition roles within the device…as a mechanical structure providing a support for surrounding tissue ingrowth and neovascularization,” pg. 9, lines 3-7).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Jain to include a mesh that promotes tissue ingrowth and neovascularization, as taught by Edman, in the  biocompatible coating over the implanted device. One would be motivated to do so because Edman teaches that a semipermeable mesh can help protect tissue from the applied electric currents, and the device of Jain in combination with the electric field generating electrodes of Edman (see motivation for this combination above) could also be improved in the same way through the combination of the mesh and biocompatible coating. Both Jain and Edman teach the biocompatible coating should protect the implant and be configured to promote angiogenesis (Jain paragraphs 30, 92, 108; Edman pg. 8, lines 26-34; pg. 9, lines 3-7), so the combination of a mesh that promotes tissue ingrowth with the biocompatible hydrogel layer that delivers a tissue response modifier should perform the same functions as they do separately. Thus, Jain in view of Edman teaches the biocompatible coating can be made from a mesh and provide an anchoring function for anchoring the implantable integrated sensor device to the surrounding tissue (Edman pg. 9, lines 3-7).

Claims 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 33 above, in view of U.S. Patent No. 8,135,458, cited by Applicant in the IDS filed 05/15/2020 and hereinafter Rosenberg. 
	Jain teaches an implanted analyte sensing device that can “account for other measurements such as blood pressure, body temperature, as well as factors such as pH and oxygen level, which assist to check biointernal unit calibration,” (paragraphs 55, 57). Rosenberg teaches an analogous implanted sensor device with electrodes to measure an impedance in order to determine properties of the tissue around the sensor (“an electrical signal 70 may be applied between the electrodes 30  to take an electrical reading…The electrical reading can be a measure of impedance…as calculated according to Ohm’s Law,” col. 4, lines 21-37; Figs. 6-7B). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain to include an impedance measuring circuit, as taught by Rosenberg. One would be motivated to do so because Rosenberg teaches an impedance measurement can indicate an amount of fibrotic tissue formed on the sensor for calibration purposes (“the processor 40 to determine the proper recalibration, if any, of the sensor 15 based on the type and thickness of the biological material accumulating over the sensor,” col. 5, lines 34-37), and Jain could be improved in the same way by incorporating recalibration based on the measured impedance. This modification should yield predictable results since Jain and Rosenburg both teach implantable sensor devices and methods for using them.
Regarding claim 34, Rosenberg teaches the further sensing element comprises a resonant electronic circuit, the resonant electronic circuit comprising at least one electronic element which is exposed to the environment or herein the further sensing element comprises an electronic circuit adapted for measuring a voltage or a current and is adapted for calculating an impedance (electrodes 30, Fig. 1; impedance can be measured under AC or DC conditions, col. 4, lines 48-67; impedance is calculated from the current or voltage response, col. 4, lines 24-27)
Regarding claim 37, Rosenberg teaches  the environmental variable is representative for a level of fibrotic tissue (Fig. 6).  
Regarding claim 38, Jain teaches a need for minimally invasive internal devices for continuous monitoring of specific analytes (paragraphs 3-4). Jain also teaches an electrochemical sensing element in the device (Fig. 17). Jain does not teach or suggest the first sensing element comprises an optical element. Rosenberg teaches an implantable sensor device that can comprise an optical waveguide element coated with biomarkers (enclosure 75 can include a window over the optical sensor, col. 3, lines 65-67; enclosure 75 is inserted into tissue containing the analytes/biomarkers) or optical coupling elements (emitter and optical sensor 15; “light of specific wavelengths passes through the window from an emitter into the blood pool where the light is partially scattered, absorbed, and reflected back through the same window,” col. 3, lines 66-67, col. 4, lines 1-3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain to use an optical sensor instead of an electrochemical sensor to detecting specific analytes. One would be motivated to do so because both optical and electrochemical methods for sensing analytes were known in the art, and the substitution of one method for another to perform the same function would yield predictable results. 

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Rosenberg, as applied to claim 34 above, in further in view of US 2011/0313311, hereinafter Gaw.
Jain and Rosenberg teach an implanted sensor system with two electrodes 30 to measure an impedance (Rosenberg Fig. 4). Rosenberg teaches a bipolar pair of electrodes and that multi-polar configurations may also be used (col. 4, lines 10-20). Gaw teaches analogous art regarding in vivo impedance measurements in a subject (Abstract, Fig. 1A). Gaw teaches four electrodes can be used to measure impedance (paragraph 270).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain and Rosenberg to use a four-wire impedance sensor, as taught by Gaw, instead of a pair of electrodes. One would be motivated to do so different methods for sensing impedance were known in the art. Furthermore, Rosenberg suggests that different configurations can be used in the implanted sensor device, and the substitution of one method for another to perform the same function would yield predictable results.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 33 above, in further in view of US 2013/0332085, hereinafter Yang.
Jain teaches an implanted electrochemical analyte sensing device that can also measure blood pressure, body temperature, pH and oxygen level (paragraphs 55, 57). Jain does not explicitly teach or suggest measuring a hydration level. Jain does teach various hydrophilic membranes on the sensor. Yang teaches an analogous sensor system that can be implanted (paragraph 14) and that the electrodes of the sensor need to be properly hydrated to operate properly (paragraphs 6, 151-152, 160).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain to include a hydration measurement, as taught by Yang. One would be motivated to do so because Yang teaches an impedance measurement can indicate whether the sensor is properly hydrated and functioning correctly (Yang paragraphs 151-152, 159-160, 168-169), and Jain could be improved by incorporating a hydration measurement to determine if the sensor is defective. This modification should yield predictable results since Jain and Yang both teach implantable sensor devices and methods for using them.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 25 above.
Regarding claim 28, Herman teaches the implantable integrated sensor device comprises a controller for controlling the maintenance of an electric field (“hardware, electrical components, and software needed to control and deliver electric energy from a power source to selected reservoir(s) for actuation,” pg. 17, lines 16-18). Herman teaches releasing transport enhancers, which can include angiogenic agents (pg. 11, lines 31-33), continually before exposing an analyte sensor upon fouling of the sensor (“transport enhancement molecules are continuously released…to maintain a constant capsule permeability,” pg. 19, lines 30-34; pg. 20, lines 1-2). Herman does not specifically teach or suggest application of an electric field prior to making an analyte measurement.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Herman to polarize the electrodes for generating an electric field for a time period before measuring an analyte. One would be motivated to do so because Herman teaches electromotive methods can be used to promote transport of transport enhancers (pg. 12, lines 1-2; pg. 15, lines 15-24), thus using electromotive methods will improve delivery of angiogenic agents through the tissue before exposing the analyte sensor in order to maintain permeability through the tissue capsule (pg. 19, lines 30-34; pg. 20, lines 1-2). This modification should yield predictable results since Herman teaches combinations of means, materials, and techniques can be used to enhance molecule transport in the tissue capsule (pg. 12, lines 1-2).
Regarding claim 29, Herman teaches the predetermined time period corresponds with  period of substantial fibrotic tissue formation after implantation of the integrated sensor device (“allow the capsule to form for a specific period, and then open the reservoirs, and then make measurements for some period of time,” pg. 22, lines 25-27)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791